              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:19-cr-00077-MR-WCM



UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )               MEMORANDUM OF
         vs.                    )               DECISION AND ORDER
                                )
FRANCISCO ESCAMILLA VILLA,      )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss Indictment for Violations of His Fifth and Sixth Amendment Rights

to a Speedy Trial [Doc. 9] and the Defendant’s Motion to Dismiss Based on

Due Process Violations [Doc. 13]. The Court held an evidentiary hearing on

the Defendant’s Motions on November 8, 2019.

I.    PROCEDURAL BACKGROUND

      On June 7, 2018, the Defendant was arrested by Macon County

Sheriff’s deputies on state charges of possession of drug paraphernalia and

possession of marijuana. On June 8, 2018, the Defendant was charged in a

federal criminal complaint with possession of firearms by an alien who is

unlawfully within the United States, in violation of 18 U.S.C. § 922(g)(5), and
illegal entry, in violation of 8 U.S.C. § 1325(a). [See Case No. 1:18-mj-

00067-DLH, Doc. 1: Complaint]. On June 20, 2018, the Defendant was

charged in a Bill of Indictment with the § 922(g)(5) violation. [See Criminal

Case No. 1:18-cr-00086-MR-WCM, Doc. 9: Indictment]. On June 20, 2018,

the criminal complaint against the Defendant was terminated, and Case No.

1:18-mj-00067-WCM was closed.1

       On August 16, 2018, the Defendant filed a Motion to Suppress,

challenging the legality of both the traffic stop and the subsequent search of

his residence that occurred on June 7, 2018. [Id., Doc. 16]. The Government

filed a Response in opposition on September 11, 2018. [Id., Doc. 24].

       The Magistrate Judge held an evidentiary hearing on the Defendant’s

Motion to Suppress on December 4, 2018. While the matter was under

advisement with the Magistrate Judge, the Defendant filed a series of

motions to continue the trial, resulting in a trial setting of June 25, 2019. [Id.,

Docs. 41, 42]. On June 7, 2019, the Defendant filed a “Notice of Defendant’s

Assertion of Speedy Trial Rights and Request for Resolution of Suppression

Motion.” [Id., Doc. 43].



1 Per this District’s usual practice, the Criminal Complaint was docketed as the first entry
in Criminal Case No. 1:18-cr-00086-MR-WCM, even though the Bill of Indictment [Doc.
9] had become the operative charging document.
                                               2
      On June 10, 2019, the Magistrate Judge filed his Memorandum and

Recommendation concerning the suppression motion, making findings

granting the motion in part with respect to evidence recovered from

Defendant’s residence and otherwise denying the motion to suppress. [Id.,

Doc. 44]. On June 17, 2019, the Government filed a motion to continue the

trial for the ends of justice, but the Defendant did not join the motion or

consent to another continuance. [Id., Doc. 45]. The Court granted the

motion on June 18, 2019. [Id., Doc. 46].

      On June 24, 2019, both parties filed objections to the Memorandum

and Recommendation. [Id., Docs. 47, 48]. On July 12, 2019, the District

Court overruled the parties’ objections and adopted the Memorandum and

Recommendation in whole. [Id., Doc. 49].

      On August 6, 2019, Defendant was charged in a Bill of Indictment in a

separate case with being an alien in the United States illegally and after

having been removed and subsequent to the commission of an aggravated

felony, in violation of 8 U.S.C. §§ 1326(a) and (b)(2) (“aggravated reentry”).

[See Doc. 1]. On August 21, 2019, the Government moved to dismiss the

Bill of Indictment in Criminal Case No. 1:18-cr-00086-MR-WCM.            [See

Criminal Case No. 1:18-cr-00086-MR-WCM, Doc. 50]. The Court granted


                                      3
the Government’s Motion and dismissed the case without prejudice. [Id.,

Doc. 51].

      The Defendant now moves to dismiss the Bill of Indictment in the

present action for violations of his Fifth and Sixth Amendment rights to a

speedy trial [Doc. 9] and for violation of his due process rights under the Fifth

and Fourteenth Amendments to the United States Constitution resulting from

the Government’s alleged vindictive prosecution [Doc. 13]. The Government

responded to both motions [Docs. 16, 17], and the Defendant filed replies

[Docs. 19, 20]. The Court held an evidentiary hearing on these motions on

November 8, 2019. Following the hearing, the parties were allowed the

opportunity to file supplemental briefs. The parties filed their supplemental

briefs on November 27 and December 11, 2019, respectively. [Docs. 30, 32,

35, 36]. These matters are now ripe for disposition.

II.   FACTUAL BACKGROUND

      On June 7, 2018, Macon County Sheriff’s Office deputies conducted a

surveillance operation focusing on the Defendant as the subject of an

ongoing narcotics investigation. [See Criminal Case No. 1:18-cr-00086-MR-

WCM, Doc. 44 at 3, 20]. The officers’ interactions with the Defendant that

day led to his state arrest, initially on misdemeanor drug charges. [Id. at 13].

During the initial traffic stop of the Defendant, he presented documents
                                       4
indicating that he was a Mexican citizen and told the officers that he was not

a licensed North Carolina driver because of his immigration status. [See id.,

Doc. 34 at 66, 113]. The Defendant also told the officers that he had been

in the United States since he was 17 years old. [Id. at 114]. The Defendant

was brought to the Macon County Detention Center on the state charges,

processed for booking, fingerprinted by the county, and held overnight. That

same evening, Department of Homeland Security Special Agent Klarisa

Zaffark (SA Zaffark) interrogated the Defendant about his immigration status

via telephone. Defendant told SA Zaffark that he had entered the United

States illegally, but he did not disclose that he had been previously removed

by immigration officials and had thus illegally reentered at some point.

     The next day, Detective Josh Stewart with the Macon County Sheriff’s

Office obtained a federal criminal complaint against the Defendant, alleging

the previously described firearms and illegal entry charge. On June 8, 2018,

Defendant made his initial federal appearance on the complaint, and a

preliminary hearing and detention hearing was set for June 13, 2018. On

June 12, 2018, a Pretrial Services Report was issued. [See Case No. 1:18-

mj-00067-DLH, Doc. 5]. The report contained an entry indicating an arrest

of the Defendant in 2008 by Immigration and Customs Enforcement (ICE)

and listed a “charge” of “Entry without Inspection” and “Alien Removal Under
                                      5
Section 212 and 237.”     [Id. at 3].   The disposition of this entry stated:

“Disposition unknown.” [Id.]. Two apparent felony convictions appeared on

the report as well. One offense indicated a conviction in Cherokee County,

Georgia on April 15, 2008, and listed as its disposition “[f]ine, probation 3

years and 7 years confinement.” [Id.]. Another offense indicated a conviction

in Cobb County, Georgia on June 9, 2011, and listed as its disposition “3

years confinement.” [Id.]. However, the records gathered at the initiation of

the case by the case agent, Detective Stewart, did not show any prior felony

convictions for the Defendant. Later, counsel for the Government learned

that the reason that the prior convictions were not located by Detective

Stewart was because the records pertaining to the Defendant’s prior

convictions are listed under the names “William Escamilla Villa” (Cherokee

County, Georgia) and “Willian [sic] Villa Escamilla” (Cobb County, Georgia).

Thus, the case agent did not discover any immigration-related documents

when he searched using the name “Francisco Escamilla Villa.”           Those

records were later discovered to be under the name “William Villa-

Escamilla,” a/k/a “Willian Villa-Escamilla.” The Pretrial Services Report did

not indicate that Defendant went by any names besides “Francisco Escamilla

Villa.” In fact, no case agent reports or discovery records indicated anything

about the Defendant’s prior removal.
                                        6
      At the probable cause and detention hearing held on June 13, 2018,

probable cause was found and the Defendant waived the detention hearing.

      As noted above, the Grand Jury returned a Bill of Indictment against

the Defendant as to the single count of possession of firearm while being an

alien illegally or unlawfully in the United States. At that time, counsel for the

Government did not have any proof of a felony conviction by the Defendant

or a removal of the Defendant by ICE, and Detective Stewart as the case

agent was not investigating these matters. With respect to the illegal entry

charge, counsel for the Government believed that he could not proceed to

indictment on that offense because it was not actually a continuing offense,

the offense was almost certainly completed in a state at the Mexican border,

and therefore venue was lacking in the Western District of North Carolina.

For these reasons, counsel for the Government decided not to indict the

Defendant for illegal entry, and the case proceeded on the firearms charge

alone.

      In June 2019, while the suppression motion was still under advisement

with the Magistrate Judge, counsel for the Government began conducting a

review of the case file in anticipation of a possible trial during the June 25,

2019 trial term. In the course of doing so, counsel for the Government asked

SA Zaffark to look further into methods of proving the Defendant’s alien
                                       7
status. SA Zaffark discovered that the Defendant’s fingerprints had never

been checked against existing records in ICE databases. On June 18, 2019,

with a potential trial only a week away,2 SA Zaffark received the Defendant’s

fingerprint cards from the United States Marshals and ran them through ICE

databases for a possible match. On June 20, 2019, her search resulted in a

“hit” for the first time based on a fingerprint match. The Government thus first

learned on that date that the Defendant had been removed previously under

the name “William Villa-Escamilla,” a/k/a “Willian Villa-Escamilla.” At this

time, SA Zaffark was able to obtain partial immigration removal records for

the Defendant.

      Through the same search, on June 20, 2019, SA Zaffark located

records pertaining to apparent felony convictions for the Defendant out of

Georgia. SA Zaffark turned the criminal history records and partial

immigration records over to the United States Attorney’s Office, and such

records were later produced in discovery. SA Zaffark then ordered the

remaining records pertaining to the Defendant’s removal, which records are

known as an “A-file.” The A-file documents are the original and essential


2 The Order granting the Government’s Motion to Continue [Criminal Case No. 1:18-cr-
00086-MR-WCM, Doc. 46], was entered around 5:53 p.m. on June 18, 2019, and
therefore counsel for the Government spent that day under the assumption that trial was
in fact just a week away.
                                          8
documents required to support a removal indictment. The A-file showed that

the Defendant was removed by an immigration officer at the Hidalgo, Texas

port of entry on December 20, 2011 and thus reentered sometime thereafter.

The A-file was received by Homeland Security on August 2, 2019, and the

Defendant was indicted on August 6, 2019 for aggravated reentry.

III.   DISCUSSION

       A.   Motion to Dismiss for Speedy Trial Violations

       The Defendant moves to dismiss the Bill of Indictment in this action on

the grounds that his rights to a speedy trial under the Fifth and Sixth

Amendments were violated. [Doc. 9]. The Defendant further contends that

the Court has the discretionary authority under Rule 48(b) of the Federal

Rules of Criminal Procedure to dismiss the Bill of Indictment for the

unnecessary delay in indicting and bringing him to trial. [Id.].

       As an initial matter, the Court notes that the Defendant also seeks

dismissal of the underlying criminal complaint in his motions to dismiss. [See

Doc. 10 at 1; Doc. 14 at 1]. The record, however, reflects that the criminal

complaint filed in Case No. 1:18-mj-00067-WCM was terminated upon the

filing of the Bill of Indictment on June 20, 2018. With respect to the §

922(g)(5) charge, the Bill of Indictment effectively superseded the criminal

complaint and became the operative pleading document. With respect to the
                                       9
illegal entry charge under § 1325, the failure to include such charge in the

Bill of Indictment resulted in this charge essentially being “dropped.” See 18

U.S.C. § 3162(a)(1) (“If, in the case of any individual against whom a

complaint is filed charging such individual with an offense, no indictment ...

is filed within the time limit required by section 3161(b) ... such charge

against that individual contained in such complaint shall be dismissed or

otherwise dropped.”) (emphasis added).                Thus, there is no “underlying

criminal complaint” remaining to be dismissed.3 The Court therefore will

proceed to address the Defendant’s motions to dismiss with respect to the

Bill of Indictment only.

              1.     Sixth Amendment

       The Sixth Amendment guarantees that, “[i]n all criminal prosecutions,

the accused shall enjoy the right to a speedy and public trial.” U.S. CONST.

amend. VI. The determination of whether a defendant has been denied a

speedy trial in violation of the Sixth Amendment is made on a case-by-case

basis and requires a balancing of the following factors: (1) the length of delay;

(2) the reasons for the delay; (3) the timeliness and vigor of the defendant’s




3 This is in contrast to the situation where a superseding bill of indictment has been filed,
thereby leaving the original counts of the indictment remaining to be disposed of.
                                              10
assertion of the speedy trial right; and (4) the degree of prejudice which the

defendant suffers. Barker v. Wingo, 407 U.S. 514, 530 (1972).

      The first Barker factor, the length of delay, “serves as a ‘triggering

mechanism’ that places a speedy trial violation on the table and requires [the

Court] to balance the other factors.” United States v. Black, 918 F.3d 243,

254 (2d Cir. 2019) (citing Barker, 407 U.S. at 530). While the determination

of whether a delay is presumptively prejudicial depends on the particular

circumstances of the case, the Supreme Court has recognized that a post-

accusation delay approaching one year may be considered presumptively

prejudicial. See Doggett v. United States, 505 U.S. 647, 652 n.1 (1992).

      Here, the Defendant argues that the year-plus delay between the filing

of the criminal complaint on June 8, 2018 and the filing of the Indictment on

August 6, 2019 is presumptively prejudicial. The Defendant’s argument,

however, presupposes that the filing of the criminal complaint is the relevant

trigger for the speedy trial analysis. Here, the Defendant was charged in the

criminal complaint with the petty offense of illegal entry. The aggravated

reentry charge that was subsequently brought in the Bill of Indictment is a

distinct offense from the charge of illegal entry. See United States v. Derose,

74 F.3d 1177, 1185 (11th Cir. 1996) (holding that defendants could not assert

Sixth Amendment challenge to possession charge where defendants were
                                      11
charged in criminal complaint only with conspiracy; “[n]otwithstanding the

fact that proof of the possession charge relied on the same facts that

supported the conspiracy charge, possession is a distinct and separate

offense.”).   Most importantly, the Government did not even have the

evidence necessary to support the charge of aggravated reentry until June

2019, when SA Zaffark ran the Defendant’s fingerprint cards through ICE

databases and discovered that the Defendant had been removed previously

under the name “William Villa-Escamilla,” a/k/a “Willian Villa-Escamilla.” See

United States v. Handa, 892 F.3d 95, 106-07 (1st Cir. 2018) (finding that

assertion of additional charge did not reset Sixth Amendment speedy trial

clock to the date of a superseding indictment where “(1) the additional charge

and the charge for which the defendant was previously accused are based

on the same act or transaction, or are connected with or constitute parts of

the common scheme or plan previously charged, and (2) the government

could have, with diligence, brought the additional charge at the time of the

prior accusation”).

      In his supplements to the Motion to Dismiss, the Defendant argues that

certain evidence recently produced by the Government in discovery –

namely, the immigration detainer filed by the Department of Homeland

Security (DHS) with the Macon County Sheriff’s Office on June 7, 2018 –
                                     12
supports a finding that the Government failed to act with reasonable diligence

in prosecuting the Defendant on the aggravated reentry charge. [See Docs.

23, 30]. The immigration detainer, however, merely states that based on

statements previously made by the Defendant, DHS had determined that

there was probable cause to believe that the Defendant was a removable

alien. This evidence does not support a finding that the Government had the

information necessary at that time to charge the Defendant with the offense

of aggravated reentry.

      The Defendant also argues that the Pretrial Services Report prepared

by United States Probation in advance of the Defendant’s first initial

appearance, and particularly the entry regarding an immigration charge in

2008, provided the Government with all the facts necessary to charge him

with aggravated reentry as early as his initial appearance on the criminal

complaint. The entry referenced by the Defendant, however, does not in any

way definitively indicate a removal, stating only “[d]isposition unknown.”

Given the ambiguity of this entry, and the fact that the case agent had not

discovered any materials relating to the Defendant’s immigration status

(likely because of the Defendant’s use of an alias), it would not be reasonable

to charge the prosecutor with definitive knowledge of the Defendant’s prior

removal based solely on this entry.
                                      13
      As the Government lacked the information necessary to prove the

elements of aggravated reentry at the time of the original criminal complaint,

the Government reasonably could not have brought that charge at that time.

For these reasons, the Court concludes that the Defendant was not

“accused” of aggravated reentry until he was charged in the Bill of Indictment

in August 2019. Thus, his right to a speedy trial under the Sixth Amendment

was not implicated by the delay between the filing of the original criminal

complaint charging him with illegal entry and the Bill of Indictment charging

him with aggravated reentry.4

      Having determined that the Defendant’s speedy trial rights were not

implicated by any unnecessary pre-indictment delay, the Court need not

address the other Barker factors. See Black, 918 F.3d at 254. Nevertheless,

out of an abundance of caution, the Court will proceed to address each of

the remaining factors.

      With respect to the second Barker factor, the reasons for the delay, the

Government has submitted evidence that it did not charge the Defendant

with illegal reentry sooner because it did not discover the evidence against



4 The Defendant does not assert any challenge to the length of delay between August 6,
2019, the date of the Indictment charging him with aggravated reentry, and the current
trial date of January 6, 2020.
                                          14
the Defendant that supported the reentry charge until June 20, 2019. Further,

the A-file was not secured by the prosecution until August 2, 2019. The

difficulty in ascertaining the Defendant’s immigration status is due at least in

part to the fact that the Defendant reentered using a different name from the

one under which he had been removed. As a result, Detective Stewart’s

search of the Defendant’s criminal records did not uncover his immigration

case. Further, the Defendant had told Detective Stewart during the traffic

stop that he had been in the United States since he was 17 years old. In this

way, the Defendant’s own misrepresentation was part of the cause of the

delay. This factor, therefore, favors the Government.

      The third Barker factor, the Defendant’s assertion of his speedy trial

right, also favors the Government. The Defendant did not affirmatively assert

his speedy trial right in this case until September 20, 2019, upon filing of this

motion to dismiss.      In his motion, the Defendant states that he has

affirmatively asserted his speedy trial rights since at least June 7, 2019 when

he did so in the firearms case against him. [See Criminal Case No. 1:18-cr-

00086, Doc. 43]. The Defendant, however, asserted such rights only with

respect to the firearms charge pending in the Bill of Indictment.           The

Defendant’s Notice made no mention at that time regarding the existence of

the illegal entry charge contained in the criminal complaint, and for good
                                       15
reason: that charge had been dropped and was no longer pending. This

factor, therefore, weighs in favor of the Government.

      Finally, the Court turns to the fourth Barker factor, prejudice to the

defendant caused by the delay. In weighing this factor, the Court must

consider: “(1) whether there was an oppressive pretrial incarceration; (2) the

anxiety and concern suffered by the accused; and (3) the possibility that the

defense was impaired.” United States v. Hall, 551 F.3d 257, 272 (4th Cir.

2009) (citing Barker, 407 U.S. at 532). Here, the Defendant argues that he

has suffered from oppressive pretrial incarceration and increased anxiety

and concern as a result of the pretrial delay.      While it is true that the

Defendant has been subjected to pretrial incarceration since his arrest on

June 8, 2018 in the firearms case, his continual incarceration has been due

at least in part to the fact that the Defendant filed a motion to suppress,

followed by five motions to continue, extending the docket call of that case

to June 25, 2019, before asserting his speedy trial rights. As noted, the

firearms case was dismissed and is no longer pending. The present case

against the Defendant has been pending only since August 6, 2019, and thus

his incarceration related to the current case has been relatively brief. Under

these circumstances, the Court cannot say that the overall length of the

Defendant’s incarceration has been oppressive. As for the impairment of his
                                     16
defense, the Defendant has not identified any specific defense matter that

he has been foreclosed from offering because of any alleged delay. The

Defendant has not identified any witness who is now absent, any tangible

evidence that has been lost, or any motion that he has missed the

opportunity to file. The Defendant has been able to fully litigate a motion to

suppress challenging the legality of the fingerprint evidence and the criminal

and immigration records obtained by the Government subsequent to his

arrest and the search of his residence. Accordingly, the Court concludes

that this fourth factor weighs in favor of the Government.

      When the Barker factors are considered as a whole, the Court

concludes that the Defendant has not shown a violation of his speedy trial

rights under the Sixth Amendment. Accordingly, the Defendant’s motion to

dismiss the Indictment based on Sixth Amendment speedy trial violations is

denied.

            2.    Fifth Amendment

      The Fifth Amendment requires dismissal of an indictment if it is shown

“that the pre-indictment delay . . . caused substantial prejudice to [the

defendant’s] rights to a fair trial and that the delay was an intentional device

to gain tactical advantage over the accused.” United States v. Marion, 404

U.S. 307, 324 (1971). The Court employs a two-pronged inquiry to evaluate
                                      17
a defendant’s claim that pre-indictment delay violated his right to due

process. United States v. Uribe-Rios, 558 F.3d 347, 358 (4th Cir. 2009)

(citing United States v. Automated Med. Labs., Inc., 770 F.3d 399, 403 (4th

Cir. 1985)).     First, the Court must consider whether the defendant has

satisfied his burden of proving “actual prejudice.” Uribe-Rios, 558 F.3d at

358. Second, if that threshold requirement is met, the Court should consider

the reasons for the delay and balance that prejudice against the

Government’s reasons. Id.

      Even assuming that there was actually a delay in bringing the present

Indictment (which the Court concludes there was not), the Defendant fares

no better under the Fifth Amendment. The Defendant has failed to show that

any delay resulted in “unavailability of records, witnesses, or other evidence”

such as to cause actual prejudice. See id. Accordingly, the Defendant’s

motion to dismiss for pre-indictment delay under the Fifth Amendment is also

denied.

            3.     Rule 48(b)

      Rule 48(b) of the Federal Rules of Criminal Procedure provides that

the Court “may dismiss an indictment, information, or complaint if

unnecessary delay occurs in . . . bringing a defendant to trial.” Fed. R. Crim.

P. 48(b). “This provision not only allows a court to dismiss an indictment on
                                      18
constitutional grounds, but it also restates the court's inherent power to

dismiss an indictment for lack of prosecution where the delay is not of a

constitutional magnitude.” United States v. Goodson, 204 F.3d 508, 513 (4th

Cir. 2000) (internal citations omitted).

      For the reasons stated herein, the Court concludes that the Defendant

was not subjected to any unnecessary delay in his prosecution. Accordingly,

the Defendant’s motion for the Court to dismiss this action pursuant to Rule

48(b) is hereby denied.

      B.    Motion to Dismiss for Vindictive Prosecution

      The Defendant also moves the Court to dismiss the Indictment in this

case based upon the violation of his of due process rights under the Fifth

and Fourteenth Amendments to the United States Constitution resulting from

the Government’s alleged vindictive prosecution. [Doc. 13].

      “[A] prosecutor violates the Due Process Clause of the Fifth

Amendment by exacting a price for a defendant’s exercise of a clearly

established right or by punishing the defendant for doing what the law plainly

entitles him to do.” United States v. Wilson, 262 F.3d 305, 314 (4th Cir. 2001)

(citing United States v. Goodwin, 457 U.S. 368, 372 (1982)); Bordenkircher

v. Hayes, 434 U.S. 357, 363 (1978) (“To punish a person because he has

done what the law plainly allows him to do is a due process violation of the
                                       19
most basic sort, and for an agent of the [United States] to pursue a course

of action whose objective is to penalize a person's reliance on his legal rights

is ‘patently unconstitutional.’”) (internal citations omitted). To establish a

vindictive prosecution, “a defendant must show, through objective evidence,

that (1) the prosecutor acted with genuine animus toward the defendant and

(2) the defendant would not have been prosecuted but for that animus.”

Wilson, 262 F.3d at 314. The charges must be “brought solely to ‘penalize’

the defendant and could not be justified as a proper exercise of prosecutorial

discretion.” Goodwin, 457 U.S. at 380 n.12.

      “If the defendant is unable to prove an improper motive with direct

evidence, he may still present evidence of circumstances from which an

improper vindictive motive may be presumed.” Wilson, 262 F.3d at 314. To

invoke that presumption, a defendant must establish that the circumstances

“pose a realistic likelihood of ‘vindictiveness.’” Blackledge v. Perry, 417 U.S.

21, 27 (1974). A presumption of vindictiveness “is warranted only when

circumstances warrant it for all cases of the type presented” and that “it will

rarely, if ever, be applied to prosecutors’ pretrial decisions.” Wilson, 262

F.3d at 315. In the event that a defendant does establish a presumption of

vindictiveness, the Government can overcome that presumption by

presenting objective evidence justifying its conduct. Id.
                                      20
      Here, the Defendant contends that the circumstances underlying his

prosecution give rise to a presumption of vindictiveness.5 In arguing that the

presumption should apply, the Defendant relies primarily on United States v.

LaDeau, 734 F.3d 561 (6th Cir. 2013). Although that case is similar insofar

as that case relates to the Government’s charging decisions following an

adverse suppression ruling, the case is otherwise readily distinguishable. In

LaDeau, following an adverse suppression ruling, the Government

superseded a possession of child pornography charge and replaced it with

a charge for conspiracy to receive child pornography stemming from the

same factual incident. Id. at 564. The new receipt charge was neither a

different matter nor the result of newly obtained evidence; rather, it was a

charge that the Government possessed the evidence to bring all along. The

court ultimately decided that the Government lacked good reason for failing

to bring the charge earlier, and therefore, applied a presumption of

vindictiveness. Id. at 571.

      Here, the Defendant was charged with aggravated reentry following

the Court’s resolution of the suppression motion in his firearms case. This

new charge was based on evidence that the Government only recently


5 The Defendant has not presented any evidence of actual vindictiveness by the
prosecutor, and no such evidence is ascertainable on the record.
                                          21
discovered regarding the Defendant’s immigration status.          Further, the

charge of aggravated reentry relates to a different sort of conduct than the

type charged in the original Bill of Indictment (namely, possession of firearms

by an illegal alien).   Accordingly, the Court finds that a presumption of

vindictiveness is not warranted under the circumstances.

      Even if the Court were to find that the Defendant had satisfied his

burden of showing that the presumption should apply, and the burden

therefore shifted to the Government to present objective evidence justifying

its conduct, the Court is mindful that such evidence must be viewed in the

context of the “presumption of regularity.” See United States v. Cooper, 617

F. App’x 249, 250 (4th Cir. 2015) (unpublished) (quoting United States v.

Armstrong, 517 U.S. 456, 464 (1996)). “In the ordinary case, so long as the

prosecutor has probable cause to believe that the accused committed an

offense defined by statute, the decision whether or not to prosecute, and

what charge to file … generally rests entirely in his discretion.” Armstrong,

517 U.S. at 464 (citation and internal quotation marks omitted). Such is the

case here. With the search of ICE records performed by SA Zaffark in June

2019, and the receipt of the A-file on August 2, 2019, the Government had

probable cause to believe that the Defendant had committed the offense of

aggravated reentry. The decision to prosecute the Defendant for that offense
                                      22
was a matter entirely within the discretion of the prosecutor. Accordingly, the

Court finds that the Government has presented objective evidence justifying

the timing of its charge against the Defendant.

      For all these reasons, the Defendant’s motion to dismiss based on due

process violations is denied.



                                 ORDER

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to

Dismiss Indictment for Violations of His Fifth and Sixth Amendment Rights

to a Speedy Trial [Doc. 9] and the Defendant’s Motion to Dismiss Based on

Due Process Violations [Doc. 13] are DENIED.

      IT IS SO ORDERED.

                                Signed: December 20, 2019




                                       23
